DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

           Claims 2 – 8 and 10 – 20 are objected to because of the following informalities:  
           In claims 2 – 8, “A wireless communications device according to…” should be corrected to “[[A]] The wireless communications device according to…”.  Appropriate correction is required.

           In claims 9 – 13, “A method according to…” should be corrected to “[[A]] The method according to…”.  Appropriate correction is required.

           In claims 15 – 20, “An infrastructure equipment according to…” should be corrected to “[[An]] The infrastructure equipment according to…”.  Appropriate correction is required.

transmitter circuitry to form…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

           Claims 1 – 5, 9 – 11 and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0387488) in view of Harada et al (US 2020/0119965) in view of Kim et al (US 2019/0230696) in view of Frenne et al (US 2016/0308637) and further in view of Sheng et al (US 2018/0324022).

           Re claims 1 and 9, Wang teaches of a wireless communications device (#102, Fig.1) for transmitting or receiving data via a wireless communications network, the wireless communications device comprising transmitter circuitry (transmitter, #1300) configured to transmit radio signals via a wireless access interface to an infrastructure equipment (#101, Fig.1) forming a radio network part of the wireless communications network (Fig.1), receiver circuitry (receiver, #1330, Fig.1) configured to receive radio signals transmitted from the infrastructure equipment via the wireless access interface (Fig.1), and controller circuitry (#1310, Fig.13) configured to control the transmitter circuitry and the receiver circuitry (#1330, Fig.13) to receive data carried by the radio signals from the infrastructure equipment (Fig.13 and Paragraphs 0184 – 0187), the controller circuitry being configured with the receiver circuitry to detect a plurality of synchronisation signal blocks transmitted by the infrastructure equipment via the wireless access interface (SS block, Paragraphs 0067 and 0184), each synchronisation signal block comprising one or more first Orthogonal Frequency Division Multiplexed, OFDM, 
           However, Wang does not specifically teach of  the controller circuitry configured to control the transmitter circuitry to transmit data carried by the radio signals to the infrastructure equipment, where each OFDM symbol of the synchronisation signal block having the same sub-carrier spacing, and each synchronisation signal block being transmitted through one beam of a plurality of beams, each beam being formed using a plurality of antennas, and an antenna weight vector used to form each beam is the same for the first OFDM symbols, the second OFDM symbols and the third OFDM symbols, 
            Harada teaches of a controller circuitry (#401, Fig.12) configured to control the transmitter circuitry to transmit data carried by the radio signals to the infrastructure equipment (Paragraphs 0170 – 0173). Harada further teaches of each synchronisation signal block being transmitted through one beam (beam, Paragraph 0041) of a plurality of beams (beams, Paragraph 0166) and an antenna weight used to form each beam is the same for the first OFDM symbols, the second OFDM symbols and the third OFDM symbols (same precoding, Paragraph 0041). 
           Kim teaches of each OFDM symbol of the synchronisation signal block having the same sub-carrier spacing (Paragraphs 0164 – 0166). Kim further teaches each synchronisation signal block being transmitted through one beam of a plurality of beams (N beams, Paragraph 0164)
             Frenne teaches of each beam being formed using a plurality of antennas (Paragraph 0009) and antenna weight vectors used to form beams (Paragraphs 0009 and 0055).
             Sheng teaches of decoding each of the detected synchronisation signal blocks (SS blocks, Fig.3) to recover a synchronisation signal block time index (time index, Paragraphs 0093 – 0096) representing a cardinal number of the detected synchronisation signal block (beam identification information, beam index, Paragraphs 0093 – 0096), each cardinal number being associated with a beam of the plurality of beams used to transmit 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the controller control the transmitter circuitry for enabling data transmission. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the SS block transmitted through one beam of a plurality of beams so as to perform directional transmission and to have used the same antenna weight vector used to form each beam for the first, second and third OFDM symbols of the SS block to improve performance and increase spectral efficiency. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the SS block have the same sub-carrier spacing to reduce the complexity of the frame structure of the SS block.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each beam to be formed using a plurality of antennas for successful beamforming. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each cardinal number associated with a beam of the plurality of beams and a synchronisation signal block time index to identify beams used to transmit each of the detected synchronisation signal blocks for reference signal measurement purposes, possible cell selection, cell re-selection, and/or handover based on such measurements.



            Re claims 3 and 11, Wang teaches of wherein each of the synchronisation signal blocks have one of a plurality of unique compositions of relative positions within the each of the synchronisation signal blocks of the first OFDM symbols, the second OFDM symbols and the third OFDM symbols (different compositions, Figures 3A – 3C).

            Re claim 4, Wang teaches of wherein a first of the compositions indicates synchronisation signal block time indices representing synchronisation signal blocks with odd cardinal numbers (Fig.3A, PBCH allocated or positioned on an odd number) and a second of the compositions indicates synchronisation signal block time indices representing synchronisation signal blocks with even cardinal numbers (Fig.3C, PBCH allocated on an even number).
            
            Re claim 5, Wang teaches of wherein a first of the compositions indicates synchronisation signal block time indices representing synchronisation signal blocks with a cardinal number forming part of a first predetermined range (PBCH located or symbol position, Fig.3A), and a second of the compositions indicates synchronisation signal block time indices representing synchronisation signal blocks with a cardinal number forming part of a second predetermined range (PBCH located or symbol position, Fig.3B), the first 

            Re claim 14, Wang teaches of an infrastructure equipment for forming part of a radio network part of a wireless communications network (#101, Fig.1 and Fig.12), the infrastructure equipment comprising transmitter circuitry configured to transmit radio signals via a wireless access interface formed by the infrastructure equipment to one or more wireless communications devices (transceiver, #1240, Fig.12), receiver circuitry configured to receive radio signals transmitted from the one or more wireless communications devices via the wireless access interface (transceiver, #1240, Fig.12), and controller circuitry (#1210, Fig.12) configured to control the transmitter circuitry and the receiver circuitry to transmit data carried by the radio signals to the one or more wireless communications devices (Paragraphs 0177 – 0179), the controller circuitry being configured with the receiver circuitry to form a plurality of synchronisation signal blocks (SS block, Paragraphs 0067 and 0184) each comprising one or more first Orthogonal Frequency Division Multiplexed, OFDM, symbols carrying a primary synchronisation signal (NR-PSS, Figures 2 – 6 and Paragraphs 0061 – 0062), one or more second OFDM symbols carrying a secondary synchronisation signal (NR-SSS, Figures 2 – 6 and Paragraphs 0061 – 0062) and one or more third OFDM symbols carrying information of a physical broadcast channel of the wireless access interface NR-PBCH, Figures 2 – 6 and Paragraphs 0061 – 0062), each of the OFDM symbols of the synchronisation block being formed by a plurality of frequency domain sub-carrier signals (subcarriers, Paragraphs 0082 – 0084) each being transmitted over the duration of the OFDM symbol 
            Harada teaches of a controller circuitry (#301, Fig.10) configured to control the transmitter circuitry to transmit data carried by the radio signals to the infrastructure equipment (Paragraphs 0156 – 0158). Harada further teaches of each synchronisation signal block being transmitted through one beam (beam, Paragraph 0041) of a plurality  used to form each beam is the same for the first OFDM symbols, the second OFDM symbols and the third OFDM symbols (same precoding, Paragraph 0041). 
           Kim teaches of each OFDM symbol of the synchronisation signal block having the same sub-carrier spacing (Paragraphs 0164 – 0166). Kim further teaches each synchronisation signal block being transmitted through one beam of a plurality of beams (N beams, Paragraph 0164)
             Frenne teaches of each beam being formed using a plurality of antennas (Paragraph 0009) and antenna weight vectors used to form beams (Paragraphs 0009 and 0055).
             Sheng teaches of a synchronisation signal block time index (time index, Paragraphs 0093 – 0096) representing a cardinal number of the synchronisation signal block (beam identification information, beam index, Paragraphs 0093 – 0096), each cardinal number being associated with a beam of the plurality of beams used to transmit the synchronisation signal blocks (beam identification information associated with the SS blocks, Paragraphs 0093 – 0096).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the controller control the receiver circuitry for enabling data reception. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the SS block transmitted through one beam of a plurality of beams so as to perform directional transmission and to have used the same antenna weight vector used to form each beam for the first, second and third OFDM symbols of the SS block to improve performance and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each beam to be formed using a plurality of antennas for successful beamforming. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each cardinal number associated with a beam of the plurality of beams and a synchronisation signal block time index to identify beams used to transmit each of the synchronisation signal blocks for reference signal measurement purposes, possible cell selection, cell re-selection, and/or handover based on such measurements.

              Re claim 15, Wang teaches of wherein at least part of the synchronisation signal block time index is indicated by relative positions within the detected synchronisation signal block of the first OFDM symbols, the second OFDM symbols and the third OFDM symbols (see claim 2).

              Re claim 16, Wang teaches of wherein each of the synchronisation signal blocks have one of a plurality of unique compositions of relative positions within the each of the synchronisation signal blocks of the first OFDM symbols, the second OFDM symbols and the third OFDM symbols (see claim 3).



              Re claim 18, Wang teaches of wherein a first of the compositions indicates synchronisation signal block time indices representing synchronisation signal blocks with a cardinal number forming part of a first predetermined range, and a second of the compositions indicates synchronisation signal block time indices representing synchronisation signal blocks with a cardinal number forming part of a second predetermined range, the first predetermined range being distinct from the second predetermined range (see claim 5).

           Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Harada, Kim, Frenne and Sheng in view of Harada et al (US 2020/0128498) (Harada (2)).

           Re claims 7 and 12, Wang, Harada, Kim, Frenne and Sheng teach all the limitations of claims 1 and 9 except of demodulating the demodulation reference symbols using a sequence derived from the recovered synchronisation signal block time index.

            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a sequence derived from the recovered synchronisation signal block time index to successfully perform DMRS demodulation.

           Claims 8, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Harada, Kim, Frenne and Sheng in view of Atungsiri et al (WO 2016075475).

           Re claims 8, 13 and 20, Wang, Harada, Kim, Frenne and Sheng teach all the limitations of claims 1, 9 and 14 except of demodulating payload data carried by the physical broadcast channel, the payload data having been modulated using signal space diversity by the infrastructure equipment.
            Atungsiri teaches of demodulating payload data carried by the physical broadcast channel, the payload data having been modulated using signal space diversity by the infrastructure equipment (Fig.5 and Page 8, Lines 5 – 25).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the payload data modulated using signal space diversity to improve transmission robustness in fading channels.

Allowable Subject Matter 

            Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633